Appellant has filed a motion to transfer this cause to Court en Banc "for the reason that a Federal question is involved herein, to-wit: whether or not the violation of rules or regulations of the Interstate Commerce Commission affords a cause of action to anyone not engaged in interstate commerce, as was the decision in this case, and under the provisions of Section 4 of the amendment of 1890 to the Constitution of the State of Missouri, it is provided that when a Federal question is involved the cause, on application of the losing party, shall be transferred to the Court en Banc for decision."
The question here raised involves the interpretation and application and not "the validity" of the statute or authority exercised under the United States. Under our ruling in Florence McAllister, Administratrix of the Estate of William McAllister, v. St. Louis Merchants' Bridge Terminal Railway Company, ante,
p. 1005, 25 S.W.2d 791, this is not a proper ground for transfer to Court en Banc. The motion to transfer is denied.